Citation Nr: 0826556	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-   connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1969 to October 1971.  
He served in Vietnam from March 1970 to October 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2005 rating action that denied service 
connection for PTSD.  This appeal also originally arose from 
an August 2005 rating action that denied service connection 
for coronary artery disease (CAD), hypertension, and erectile 
dysfunction, each as secondary to service-connected DM.  

In May 2006, the veteran testified at a hearing before a 
decision review officer at the RO.

By rating action of October 2007, the RO granted service 
connection for CAD and erectile dysfunction as secondary to 
service-connected DM.  This constitutes a full grant of the 
benefits sought on appeal with respect to those issues.

In March 2008, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

For reasons expressed below, the issues remaining on appeal 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

With respect to the claim for secondary service connection 
for hypertension, the Board notes that Allen v. Brown, 7 Vet. 
App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) (2007) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one.  Such findings are needed to resolve 
the claim for service connection for hypertension as 
secondary to the service-connected DM, and the Board finds 
that due process of law requires that this matter must thus 
be remanded to the RO to obtain a VA examination of the 
veteran that addresses this question.

With respect to the claim for service connection for PTSD, 
the Board notes that the denial of service connection was 
based in part on June 2006 VA psychiatric examination 
findings of a diagnosis of anxiety/depression, and that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
However, subsequent August and November 2006 and February 
2007 VA mental health psychiatric records noted that PTSD 
needed to be ruled out, and in February 2007 a Chattanooga VA 
Vet Center Readjustment Counseling Therapist opined that the 
veteran met the criteria for a diagnosis of PTSD of moderate 
to high severity, as well as severe symptoms of depression 
secondary to PTSD.

With respect to other specific development warranted in this 
case, the Board points out that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition, (2) 
credible supporting evidence that a claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and a 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2007).  

As the veteran now has medical findings possibly indicative 
of PTSD, the question remains as to whether the remaining 
criteria for establishing service connection for PTSD are 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
make a specific finding as to whether a veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat - a 
determination that is to be made on a case-by-case basis - 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  If the evidence establishes that a veteran engaged in 
combat with the enemy and a claimed stressor is related to 
that combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 
Vet. App. at 98.  If, however, the VA determines either that 
a veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

Under the circumstances, the Board finds that the RO should 
contact the U.S. Army and Joint Services Records Research 
Center (USAJSRRC) and attempt to verify the veteran's claimed 
inservice stressors.  The RO should also afford the veteran 
an opportunity to provide additional information regarding 
those experiences.  In addition, since there is no legal 
requirement that the occurrence of specific inservice 
stressful experiences must be established only by official 
records, the RO should also invite the veteran to submit 
statements from service comrades or others that may establish 
the occurrence of his claimed inservice stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  
 
If these actions do not produce evidence that sufficiently 
corroborates the occurrence of any claimed inservice 
stressful experiences, then the RO should also attempt to 
corroborate the specifically-claimed events independently, to 
include obtaining operational reports for the military unit 
with which the veteran served in Vietnam.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including a veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert his 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002). 
 
If the occurrence of any claimed combat action (to which a 
claimed stressor is related) or specific inservice stressful 
experience is corroborated, then the RO should schedule the 
veteran for a VA psychiatric examination for the purpose of 
determining whether the corroborated inservice event(s) are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of the notice of the 
date and time of any examination sent to him by the pertinent 
VA medical facility. 
  
Prior to any examination, the RO should obtain copies of all 
records of treatment and evaluation of the veteran for PTSD 
and DM at the Chattanooga, Tennessee VA Clinic (150 Debra 
Road) and Vet Center (951 Eastgate Loop Road) from 2007 up to 
the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain copies of all 
records of treatment and evaluation of 
the veteran for PTSD and DM at the 
Chattanooga, Tennessee VA Clinic (150 
Debra Road) and Vet Center (951 Eastgate 
Loop Road) from 2007 up to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA cardiovascular 
examination by a physician.  The entire 
claims folder must be made available to 
the examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    

The doctor should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed hypertension was caused or has 
been aggravated by the veteran's service-
connected DM.  If aggravation of any non-
service-connected hypertension by the 
service-connected DM is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In reaching his 
opinion, the physician should review and 
address the April 2003 VA physician's 
statement.

The doctor should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3.  The RO should conduct all appropriate 
action to attempt to independently verify 
any claimed combat action or a specific 
inservice PTSD stressor, to include 
contacting the USAJSRRC and attempting to 
verify the veteran's claimed inservice 
stressors.
		
4.  After associating with the claims 
folder all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific combat service of the 
veteran (to which an alleged inservice 
stressful experience is related), or a 
specific inservice stressful experience 
or event that has been established by the 
record.  This report should then to be 
added to the veteran's claims folder.  If 
no combat service is established or no 
claimed inservice stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 5 and 6 below, 
and proceed with paragraph 7.

5.  If combat action or a specific 
inservice stressful experience has been 
established, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims folder must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only 
specifically corroborated combat action 
(to which a claimed inservice stressful 
event is related) or a specifically 
verified inservice stressful experience 
may be considered for the purpose of 
determining whether the veteran has 
experienced an inservice stressor 
sufficient to have resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the doctor must identify the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  In 
reaching his determinations, the 
physician should review and address the 
June 2006 VA psychiatric examination 
report, and the February 2007 VA Vet 
Center Readjustment Counseling 
Therapist's report.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

